Response to amendment 
The response and/or amendment filed on 7/29/22 has been received  and made of record.
after further consideration and updated search  claims 4 and 16 are rejected here with newly discovered art. Thus, examiner make this office action non-final.
In addition, independent claims 4 and 16 are broadly written compared to independent claims 1 and thus examiner reached the applicant for examiner proposed amendment to claims 4 and 16 in  parallel with claim 1. However, at this time no agreement was reached though the examiner is appreciative to applicant representative’s effort to help move the application forward as examiner suggested. 
Claims 10-14 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 4-7 , 9, 15-16 , 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Drevo et al. U.S. Patent Application Publication No. 2016/0132787[hereinafter Drevo] in view of Salonidis et al et al. U.S. Patent application Publication No. 2021/0065048[hereinafter Salonidis].
as per claim 4 and 16 Drevo discloses a computer-implemented method comprising: 
receiving a first request message originated by a computing device of a user to identify a machine learning (ML) pipeline based at least in part on a dataset, the first request message identifying the dataset and an exploration budget(see par. 0011, 0150, 0151);
transmitting a first one or more messages to the computing device to cause the computing device to present information associated with the plurality of M plans to the user(see par 016, recommended pans to user);
 receiving a second request message originated by the computing device to begin an exploration of at least two of the plurality of ML pipeline plans(see par 0014,  provide convenient interfaces for selecting among parameters and choices when modeling, they do not address how to choose between modeling methodologies or how to make design and parameter choices within a given methodology);
 training, based on at least a portion of the dataset and on the exploration budget, a plurality of ML models corresponding to the at least two ML pipeline plans(see par. 0037, 0056); and 
transmitting a second one or more messages to the computing device of the user indicating a result of the training(see par. 0058).
Here even though Drevo discloses generating, based at least in part on the dataset, a plurality of ML pipeline plans(see par. 0043, 0066 , 0068 where   each distinct preprocessing step/transform identified within the recommended ML pipeline plans or recommending plan) that is  by using   performance tables 106c, 106d , the system can to recommend, optimize, and/or train a suitable model for the dataset and a resulting model can be delivered to the user).

In the event it is not clear generating plurality ML pipeline plans:
Salonidis discloses a dynamic automation for generating, based at least in part on the dataset, a plurality of ML pipeline plans(see  par. 0068-0069).Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of Salonidis int the system of Drevo utilizing pipeline plan  defines a framework for program code development. The pipeline template includes multiple stages, with each stage having one or more corresponding actions that are expected or required for the program code development, so that machine learning models may able to learn from a data set to solve problems and provide relevant recommendations.as per claim 5, Drevo discloses the computer-implemented method of claim 4, wherein the exploration budget indicates at least one of: a maximum number of ML models to be trained as part of the training; a maximum amount of time associated with an aspect of the training; or a maximum cost associated with the training(see par. 0011, 0016).as per claim 6, Drevo discloses the computer-implemented method of claim 4, wherein the request message includes a resource identifier of a storage location of the dataset, and wherein the method further comprises: obtaining, by a machine learning service of the multi-tenant provider network, the dataset from a storage service via use of the resource identifier(see par. 0040).as per claim 7, Drevo discloses the computer-implemented method of claim 6, further comprising: splitting the dataset into a plurality of sets, the plurality of sets including a training set, wherein the training of the plurality of the plurality of ML models utilizes at least the training set(see par. 0014, 0111, where data set is divided previous seen and new data set).

as per claim 9, and 19 Rofrano discloses the computer-implemented method of claim 4, wherein the information, for each of the plurality of ML pipeline plans, identifies one or more preprocessing stages and a ML model algorithm type(see par. 0064, 0078 where the  AI engine can subsequently instantiate a number of trained neural networks based on the concepts learned by the number of neural networks in the one or more training cycles and can generate an execution plan.

  As per claim  15 Salonidis disclose generating another ML pipeline including an ensemble ML model based on at least two of the plurality of ML models (see par. 0068-0069).  

 
Claims 8  and 17 are  rejected under 35 U.S.C. 103 as being unpatentable over Drevo- Salonidis as applied to claim 4 and 16 above, and further in view of Hammod et al. U.S. Patent application Publication No. 2017/0213154[hereinafter Hammond].
as per claim 8, and 17 reference discloses substantial features of the claimed invention as discussed above with respect to claim 4, and 16 
Drevo-Rofrano does not disclose the computer-implemented method of claim 4, wherein the training of the plurality of ML models is performed at least partially in parallel in that at least two of the plurality of ML models are actively trained at least partially at a same point in time.
Hammond discloses wherein the training of the plurality of ML models is performed at least partially in parallel in that at least two of the plurality of ML models are actively trained at least partially at a same point in time(see par. 0064).   Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of Hammond int the system of Drevo- Rofrano  thus the machine learning trainer module can be configured to train the number of neural networks in parallel and can also instantiate multiple topology arrangements all to be tested and simulated in parallel to see which topology comes away with optimal results, wherein optimal results can be based on factors such as performance time, accuracy, computing resources needed to complete the training simulations, etc.

                                  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452